Citation Nr: 0928807	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a TDIU rating.

As an introductory matter, the Board observes that, while the 
Veteran was initially represented in this matter by The 
American Legion, he subsequently elected to be represented by 
a private attorney.  In February 2006, that attorney 
submitted a written statement indicating that he was 
withdrawing his power of representation.  This was received 
prior to the certification of the appeal to the Board in June 
2009.  Therefore, the withdrawal was proper.  38 C.F.R. § 
20.608(a) (2008).  As the Veteran has not designated a new 
representative, he is now recognized as representing himself.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling; type II 
diabetes mellitus, rated as 20 percent disabling; residuals 
of shell fragment wounds to the chest, rated as 20 percent 
disabling; residuals of shell fragment wounds residuals to 
the abdominal wall area, rated as 10 percent disabling; a 
gastrointestinal disability (residuals of a partial resection 
of the colon with closed colostomy), rated as 10 percent 
disabling; and a scar resulting from a shell fragment wound 
to the right arm, rated 10 percent disabling.  He also has 
noncompensable ratings for scars resulting from shell 
fragment wounds to the right lower extremity, right hip area, 
and left foot.  His combined rating is 70 percent.  

2.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a Veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

The Veteran filed his claim for a TDIU rating in February 
2003.  Throughout the relevant appeals period, he has been 
service connected for PTSD, rated as 30 percent disabling; 
type II diabetes mellitus, rated as 20 percent disabling; 
residuals of shell fragment wounds to the chest, rated as 20 
percent disabling; residuals of shell fragment wounds 
residuals to the abdominal wall area, rated as 10 percent 
disabling; a gastrointestinal disability (residuals of a 
partial resection of the colon with closed colostomy), rated 
as 10 percent disabling; and a scar resulting from a shell 
fragment wound to the right arm, rated 10 percent disabling.  
Additionally, the Veteran has been in receipt of 
noncompensable ratings for scars resulting from shell 
fragment wounds to the right lower extremity, right hip area, 
and left foot.  The Veteran's shell fragment wounds may be 
considered as a single disability because they stem from the 
same etiology.  Therefore, the Veteran's has a single 
disability rated as 40 percent disabling (the combination of 
his shell fragment wounds) and additional disability that 
combines for a combined rating of 70 percent.  38 C.F.R. 
§ 4.16(a).

Therefore, the Board will consider whether his service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board concludes that while the Veteran asserts that he is 
unable to work as a result of his service-connected 
disabilities, he is not unemployable due to the aggregate 
impact of those disabilities.  

The record reflects that the Veteran, who reports having 
three years of high school education, was last employed on a 
fulltime basis as a seaport laborer in August 1997.  At that 
time, he suffered a cerebrovascular accident (CVA) that 
affected his right side.  The Veteran acknowledges that he 
stopped working due to the CVA, a condition for which he is 
not service connected.  Additionally, he concedes that a 
principal cause of his current inability to work is his 
nonservice-connected cardiovascular disease.  Nevertheless, 
the Veteran asserts that his service-connected disabilities, 
particularly his PTSD symptoms, manifested by "constant 
anxiety and panic attacks," and his diabetes mellitus, have 
rendered him permanently unemployable and that a TDIU rating 
is therefore warranted.

At the outset, the Board recognizes that the Veteran has 
informed VA that he has applied for Social Security 
Administration (SSA) disability benefits.  VA is required to 
obtain SSA records prior to adjudicating an appellant's claim 
in compliance with its duty to assist.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.201(a) 
(2008).  In this case, however, the Veteran's SSA records 
have been determined to be unavailable.  In March 2004 and in 
March 2009, the RO requested the Veteran's complete records 
from SSA.  On both occasions, that agency responded that, 
after numerous attempts and inquiries, no SSA records for the 
Veteran could be found.  In March 2009, the Veteran was 
informed of the multiple unsuccessful efforts to obtain his 
SSA records and asked to submit any such records in his 
possession.  However, he did not respond to that request.  
Consequently, any additional information that may have been 
elicited in support of his TDIU claim has not been not 
obtained because of his failure to cooperate.  In this 
regard, the Board reminds the Veteran that the duty to assist 
in the development and the adjudication of claims is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

In April 2009, the RO issued a Formal Finding on the 
Unavailability of Social Security Records.  In light of the 
foregoing, the Board concludes that remanding for an 
additional request for SSA records would be futile.  38 
U.S.C.A. § 5103A(b).

VA medical records dated from September 2002 to April 2009 
reflect treatment for multiple psychiatric symptoms, 
including anxiety, panic attacks, and depression, which were 
noted to be exacerbated by the apparent kidnapping of the 
Veteran's granddaughter and his cardiovascular disease.  

On a March 2003 VA PTSD examination, the Veteran complained 
of panic attacks, nightmares, flashbacks, crowd avoidance, 
hypervigilance, irritability, memory loss, decreased energy, 
and decreased concentration.  He denied any suicidal or 
homicidal ideations.  It was noted that he had retired after 
suffering a stroke but remained able to attend church 
regularly, clean the house, and perform most daily living 
activities, with the exception of cooking and housework.  It 
was further noted that the Veteran maintained good 
relationships with his wife, children, and grandchildren.  
Mental status examination revealed no abnormalities with 
respect to mood, affect, thought content, insight, and 
judgment, and no gross deficiencies in thought processes.  
Additionally, the March 2003 VA examiner expressly noted that 
the Veteran did not display anxiety or depression.  Based 
upon the results of the examinations and a review of the 
claims folder, the March 2003 VA examiner diagnosed the 
Veteran as having chronic PTSD of moderate degree and 
assigned him a Global Assessment and Functioning (GAF) score 
of 50, which reflected serious psychiatric symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistic Manual of Mental 
Disorders, Fourth Edition (DSM- IV).  Significantly, however, 
the VA examiner determined that the Veteran's GAF due to PTSD 
alone was 55, indicating moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or coworkers).  
Specifically, that examiner noted that while the Veteran also 
suffered from panic disorder, that condition was due less to 
his service-connected PTSD and more to current stressors and 
the effects of his 1997 CVA, adding that the latter in 
particular "ha[d] affected his activities and ability to 
keep himself busy and satisfied in life."  The examiner did 
not specifically comment on whether the Veteran's PTSD 
prevented him from obtaining or maintaining employment.

The Veteran was afforded a follow-up VA PTSD examination in 
November 2006 in which he reported the same symptoms noted on 
his prior examination.  He also complained of worsening 
depression and a decline in fine motor skills.  Additionally, 
he reported that he was no longer able to drive or engage in 
sexual relations with his wife.  Mental status examination 
revealed a subdued mood with a restricted affect, but was 
otherwise negative for any cognitive deficiencies, 
hallucinations, delusions, or suicidal or homicidal 
ideations.  Based on the results of the examination and a 
review of the claims folder, the VA examiner determined that 
the Veteran's social functioning had declined since his last 
examination.  He was assigned a GAF score of 50.  
Significantly, however, the November 2006 VA examiner found 
that the Veteran's overall PTSD symptoms remained in the 
moderate range.  Moreover, it was expressly noted that while 
the Veteran had not worked since 1997, his PTSD was expected 
to cause only moderate impairment and industrial dysfunction.

The record thereafter shows that the Veteran underwent a 
third VA PTSD examination in October 2008 in which he 
reported that his panic attacks had subsided in recent months 
and that he was able to leave the house without difficulty.  
In terms of employment, the Veteran stated that "anxiety 
associated with PTSD impair[ed] his memory and therefore his 
ability to work."  He added that he did not like to be 
around a lot of people, which increased his anxiety and also 
impaired his ability to work.  With respect to the Veteran's 
social functioning, it was noted that he remained able to 
drive and perform yard work, as well as carry out the 
majority of daily living activities, with the exception of 
certain tasks, such as buttoning his shirt, for which he 
required assistance.  Mental status examination did not 
disclose any abnormalities with respect to mood, speech, 
thought processes, memory, judgment, or psychomotor activity.  
Additionally, it was noted that the Veteran did not display 
any suicidal or homicidal ideation or evidence of psychosis.  
The October 2008 VA examiner determined, based upon the 
Veteran's statements and the results of the clinical 
examination, that the Veteran's chronic PTSD symptoms now 
fell into the category of mild to moderate.  Additionally, 
the examiner found that the Veteran no longer met the 
diagnostic criteria for panic disorder and that his overall 
GAF was 60, which indicated mild to moderate occupational and 
social impairment.  Moreover, while acknowledging that the 
Veteran's current PTSD symptoms did affect his employment and 
social functioning, that examiner emphasized that there was 
no impairment in the Veteran's thought processes, 
communication, or behavior, and only minor deficiencies in 
his ability to perform daily living activities.  

Although the Veteran's claims folder was not available for 
review at the time of the October 2008 VA PTSD examination, 
the record reflects that the VA examiner subsequently 
reviewed the Veteran's folder and issued an addendum opinion 
dated in January 2009.  In that addendum opinion, the 
examiner indicated that his assessment of the severity of the 
Veteran's PTSD remained the same and that a GAF of 60 was 
still warranted.  Significantly, the examiner further opined 
the Veteran's PTSD was not severe enough to cause individual 
unemployability.

With respect to the Veteran's other service-connected 
disabilities, the Veteran's VA medical records reflect 
ongoing treatment for diabetes mellitus, gastrointestinal 
problems, and scar sensitivity in the areas where he incurred 
shrapnel wounds in service.  

In March 2003, the Veteran was afforded VA muscles and 
diabetes mellitus examinations.  On the VA muscles 
examination, it was noted that the Veteran had scars on his 
chest, abdomen, right arm, and right leg that were tender, 
but not accompanied by chronic ulcerations, skin breakdown, 
or appreciable loss of muscle.  Additionally, the March 2003 
VA muscles examiner noted that the Veteran displayed some 
decrease in motor strength secondary to pain in his right 
upper extremity.  The examiner did not render an opinion on 
the specific impact that the Veteran's service-connected 
shrapnel wound residuals had on his employability.

On the contemporaneous VA diabetic mellitus examination, it 
was noted that the Veteran's diabetes was controlled through 
oral medication and was not accompanied by neuropathy or 
retinopathy.  While acknowledging that the Veteran had a 
history of CVA and hypertension, the examiner noted that 
neither of those nonservice-connected conditions was related 
to the Veteran's diabetes.  That examiner declined to comment 
on whether there was any relationship between his diabetes 
and his nonservice-connected cardiovascular disease.  Nor did 
the examiner offer an opinion as to whether the Veteran's 
diabetes rendered him unemployable.

On a follow-up VA muscles examination in October 2008, the 
Veteran attributed his inability to work since August 1997 
both to the residuals of the CVA he had suffered at that time 
and to his service-connected diabetes.  Significantly, 
however, the Veteran denied that his shrapnel wound residuals 
had any adverse effect on his employment status or otherwise 
rendered him incapacitated.  Clinical examination revealed 
well-healed, hyperpigmented, smooth, flat, and stable scars, 
with no adherence to the underlying tissue.  The scars were 
found to be tender, but not acutely painful.  They did not 
result in limitation of motion of the surrounding areas.  Nor 
were they productive of muscle loss.  While the VA examiner 
noted that the Veteran exhibited diminished muscle strength 
in his upper right extremity, this was attributed to his 1997 
CVA and not to his shrapnel wound residuals.  Additionally, 
that VA examiner expressly concluded, based on a review of 
the examination results and the Veteran's claims folder, that 
those service-connected disabilities did not render him 
unable to obtain or maintain gainful employment.

The Veteran was also afforded a VA diabetes mellitus and 
intestines examination in October 2008 in which it was noted 
that his diabetes was controlled through diet, insulin, and 
oral medication.  While the Veteran reported a history of 
erectile dysfunction and kidney stones, those symptoms were 
not related to his diabetes mellitus.  Nor was that service-
connected disability found to be productive of bladder 
dysfunction or constitutional symptoms such as weight 
fluctuations, fatigue, or fever related to the genitourinary 
tract.  While the Veteran indicated he had recently undergone 
a colonoscopy that had revealed some benign polyps, he denied 
any significant recent gastrointestinal problems.  
Additionally, while the VA examiner acknowledged the 
Veteran's history of essential hypertension and 
cardiovascular disease, that examiner indicated that both of 
those nonservice-connected conditions were diagnosed in 1997 
prior to his diabetes diagnosis.  Clinical examination 
revealed no abnormalities with respect to the pupils, neck, 
lungs, or pulse.  Nor were any genitourinary problems 
detected.  Neurological examination was negative for any 
sensory or reflect abnormalities.  While some muscle weakness 
was noted in the right upper and lower extremities, that was 
attributed to the Veteran's 1997 CVA, for which he was not 
service connected.  Based upon the results of the examination 
and a review of the claims folder, the VA diabetes and 
intestines examiner diagnosed the Veteran with moderate type 
II diabetes in fair control.  Significantly, however, that 
examiner opined that the Veteran's diabetes itself did not 
restrict his activities or prevent him from working.  
Moreover, that examiner determined that the Veteran's 
service-connected gastrointestinal disability did not 
adversely affect his employability.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the Veteran's service-
connected disabilities do not preclude his ability to obtain 
or maintain substantially gainful employment.  The Board 
recognizes that the Veteran has not worked since August 1997.  
However, the competent clinical evidence of record, 
particularly the reports of the most recent PTSD, muscles, 
and diabetes mellitus and intestines examinations, noted 
above, indicate that the Veteran's unemployment is largely 
due to his 1997 CVA and cardiovascular disease, for which he 
is not service-connected, rather than to his service-
connected PTSD, diabetes mellitus, shell fragment wound 
residuals, and related gastrointestinal disability.  Indeed, 
the October 2008 VA PTSD examiner found that the Veteran's 
PTSD symptoms were productive of no more than mild to 
moderate occupational and social impairment and were not 
severe enough to cause individual unemployability, while the 
October 2008 VA muscles and diabetes mellitus/intestines 
examiners concluded that the Veteran's shrapnel wound 
residuals and gastrointestinal disability would not prevent 
him from working.  That examiner also specifically noted that 
the Veteran's service-connected gastrointestinal disability 
did not adversely affect his employability.

The Board recognizes that while the October 2008 VA PTSD 
examiner did not review the Veteran's claims folder at the 
time of the examination, that examiner subsequently reviewed 
the contents of that folder and issued a January 2009 
addendum opinion.  Accordingly, the Board affords great 
probative weight to that examiner's January 2009 findings 
that the Veteran's PTSD symptoms were productive of mild to 
moderate occupational and social impairment, consistent with 
a GAF score of 60, and that this service-connected disability 
was not severe enough to cause individual unemployability.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Moreover, the Board observes that the October 2008 VA PTSD 
examiner's opinion is consistent with the other clinical 
evidence of record, including the findings of the November 
2006 and March 2003 VA PTSD examiners, who also reviewed the 
claims folder.  As noted above, the November 2006 VA examiner 
expressly found that, while the Veteran exhibited moderate to 
severe psychiatric symptoms warranting a GAF score of 50, his 
overall PTSD remained in the moderate range and was 
productive of only moderate impairment and industrial 
dysfunction.  Additionally, the March 2003 VA PTSD examiner 
concluded that the Veteran's PTSD was moderate in degree and 
that the primary cause of his impairment was his 1997 CVA.  
Furthermore, there is no contrary clinical evidence of record 
indicating that the Veteran's PTSD prevents him from securing 
or following a substantially gainful occupation.

The Board also finds the opinions of the October 2008 VA 
muscles and diabetes mellitus/intestines examiners, 
indicating that the Veteran was not unemployable due to his 
service-connected diabetes mellitus, gastrointestinal 
disability, or shrapnel wound residuals, to be probative and 
persuasive as were both based on a review of the claims 
folder and are consistent with the other evidence of record, 
including the prior March 2003 VA diabetes and muscles 
examinations and relevant VA treatment records.  Prejean v. 
West, 13 Vet. App. 444 (2000).  Moreover, at the time of his 
October 2008 VA muscles examination, the Veteran himself 
denied that his shrapnel wound residuals had any adverse 
effect on his employment status, which weighs against the 
claim for a TDIU rating.

The Board acknowledges that, at his October 2008 VA muscles 
examination, the Veteran reported that his inability to work 
was due, in part, to his service-connected diabetes mellitus.  
His statement was included in the examiner's report.  
However, that statement was rebutted by the October 2008 VA 
diabetes examiner, who determined that the Veteran's diabetes 
did not preclude his employment.  The VA diabetes examiner's 
findings were based on a comprehensive review of the claims 
folder and a thorough and detailed examination of the 
Veteran, and were supported by an adequate rationale.  In 
contrast, the Board finds that the Veteran's statement, 
included in the October 2008 VA muscles examination report, 
is tantamount to information recorded by a medical examiner, 
unenhanced by additional medical comment by that examiner.  
As such, it does not constitute competent medical evidence.  
Bare transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Howell v. Nicholson, 
19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  There is no clinical evidence of record to suggest 
that the Veteran's diabetes, standing alone or in combination 
with his other service-connected disabilities, renders him 
unable to work.  Because the only account of unemployabilty 
due to diabetes, reflected in the October 2008 VA muscles 
examination, appears to have been based solely on the 
Veteran's unsubstantiated statements, it is no more probative 
than the facts alleged by the Veteran himself.  Swann v. 
Brown, 5 Vet. App. 229 (1993).  For these reasons, the Board 
finds that the probative value of the Veteran's statement, 
recorded in the October 2008 VA muscles examination, is far 
outweighed by the contemporaneous findings of the VA diabetes 
examiner.  

The Board is sympathetic to this combat-decorated Veteran's 
assertions regarding the impact of his service-connected 
disabilities, particularly his PTSD and diabetes mellitus, on 
his occupational and social functioning.  Those problems, 
however, are reflected in his current schedular ratings for 
those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Moreover, while his PTSD, diabetes mellitus, and 
other service-connected disabilities may cause some economic 
inadaptability, this also is taken into account in the 
assigned ratings and the combined 70 percent rating.  In this 
case, there is no showing of total individual unemployability 
based solely on these disabilities.  No competent medical 
evidence shows that the Veteran's service-connected 
disabilities combine to render him unable to secure or follow 
a substantially gainful occupation.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
Veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although the 
evidence of record indicates that the Veteran has not worked 
since August 1997, the preponderance of the evidence is 
against finding that his service-connected disabilities alone 
have caused his unemployability.  

The Veteran asserts that he is unemployable due to his 
service-connected disabilities, but there is no competent 
evidence of record that those disabilities preclude him from 
gainful employment.  The Board therefore concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 70 percent, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board finds that a total disability 
rating based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003 and April 
2003, a rating decision in March 2004, and a statement of the 
case in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


